Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power on the optical axis): 
	SMALL LENS SYSTEM INCLUDING SEVEN LENSES OF +-+-+-0 REFRACTIVE POWERS ON THE OPTICAL AXIS.
 
Allowable Subject Matter
Claim(s) 1-14 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Jung (US 20200003995).

    PNG
    media_image1.png
    587
    423
    media_image1.png
    Greyscale

Jung teaches a small lens system (e.g., Fig. 1, Table 1, +-+-++-) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially arranged from an object, wherein 
the first lens has a positive refractive power,
the second lens has a negative refractive power,
the third lens has a positive refractive power,
the fourth lens has a negative refractive power,
the fifth lens is convex toward the object, is concave toward an image, and has a positive refractive power,
the sixth lens has a positive or negative refractive power and is provided on at least one of an object-side surface and an image-side surface thereof with a single inflection point or a plurality of inflection points, and
the seventh lens has a positive or negative refractive power and is configured such that a radius of curvature (R71) of an object-side surface of the seventh lens and a radius of curvature (R72) of an image-side surface of the seventh lens, and
a ratio (TTL/f) of a distance (TTL) between an object-side surface of the first lens and an image surface to an effective focal distance (f) of an entire optical system satisfies TTL/f<1.3 ([96], “a focal lengths of the optical imaging system may be within a range of 4.0 mm to 4.5 mm, a total length TTL may be within a range of 5.0 mm to 5.5 mm”, at least some embodiment is expected to satisfy this condition, e.g, for TTL>4.23 or f<5.2).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a small lens system including “R71=∞ and R72=∞”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234